department of the treasury internal_revenue_service washington d c date number release date cc ebeo tl-n-4421-99 uilc internal_revenue_service national_office field_service_advice memorandum for michael w bitner district_counsel kansas-missouri district midstates region cc msr ksm attn donald l wells special litigation assistant from subject assistant chief_counsel employee_benefits and exempt_organizations cc ebeo affiliation of nonprofit_corporations with a consolidated_group of corporations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h i act act sec_1 act sec_2 act sec_3 act sec_4 articles bylaws date date not-for-profit corporations taxable corporations nonprofit corporation act articles of incorporation of the not-for-profit corporations bylaws of the not-for-profit corporations attorney_general official state statute sec_1 x y amount year year issue sec_1 whether b are exempt from taxation under sec_501 and would not therefore qualify as includible corporations for purposes of sec_1504 whether the prohibition against private_inurement in sec_501 applies to b as a matter of federal tax law whether b are includible in the affiliated_group within the meaning of sec_1504 of corporations of which a is the common parent and may therefore join with a in filing a consolidated federal_income_tax return conclusion sec_1 b are not exempt from taxation under sec_501 and would not be precluded thereby from qualifying as includible corporations for purposes of sec_1504 the prohibition against private_inurement set forth in sec_501 does not apply to b based on the facts submitted b may not be allowed to join in the filing of a’s consolidated_return additional information is needed to make a final_determination facts a was incorporated under the general and business corporation law of state on date under the name of g it changed its name to a on date during year a was the x shareholder of f and the sole member of b b are incorporated under the act of state pursuant to the act they are organized for caritable educational religious and scientific purposes and are not entitled to issue stock a is the grantor of i none of b have applied for federal tax exempt status under sec_501 or filed annual information returns on form_990 the common_stock of a is wholly owned by c an organization recognized as exempt under sec_501 the sole member of c is d an order of e c also is the sole member of several not-for-profit entities and along with other taxable and not-for-profit entities forms an integrated enterprise known as h the articles of each b designate a as the sole member of each such corporation the articles prohibit b from issuing stock or paying any dividends or profits to any of their officers or directors further no part of the net_income of b may inure to the benefit of any of their members directors officers or other private persons upon dissolution any remaining net assets shall be distributed to c or its successor if such entity qualifies as a sec_501 organization otherwise the board_of directors shall distribute the net assets to sec_501 entities selected by a if such assets are not so disposed of then the circuit_court of the county in which the principal office of b is located shall dispose_of the net assets to organizations that are organized and operated for charitable purposes the articles may be amended by the board_of directors in accordance with the act and the bylaws of b provided that any amendment is approved by a for year a filed a consolidated federal_income_tax return pursuant to sec_1501 as the common parent of b f and i group each of the b operated at a loss in each year of its existence and in most cases has generated substantial operating losses operating losses generated by members of the group have been carried to prior and current years to offset a’s consolidated federal taxable_income as of year unused net operating losses from consolidated_return years and from separate_return years of some members of the group totaled dollar_figurey amount law and analysis issue tax exempt status sec_1501 provides that an affiliated_group_of_corporations generally shall have the privilege of making a consolidated_return sec_1504 defines an affiliated_group as one or more chains of includible corporations connected through stock ownership with a common parent_corporation sec_1504 provides that the term includible_corporation does not include corporations exempt from taxation under sec_501 the code and regulations set forth certain affirmative requirements an organization must satisfy to be exempt for federal_income_tax purposes under sec_501 sec_501 provides that an organization described in sec_501 generally shall be exempt from federal income_taxation sec_501 exempts corporations organized and operated exclusively for charitable religious or other specified purposes no part of the net_earnings of which inure to the benefit of any private shareholders or individuals an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 private shareholders or individuals are persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 the organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_508 generally provides that any organization organized after date shall not be described in sec_501 unless that organization has applied for recognition of such status the code and regulations except from this requirement churches and their integrated_auxiliaries public_charities with gross_receipts of dollar_figure or less and subordinate organizations covered by a group_exemption_letter sec_508 sec_1_508-1 an organization applying for recognition of exempt status under sec_501 must file form_1023 with the service sec_1_508-1 the act allows a not-for-profit corporation to be organized for certain specified purposes including charitable religious health or similar purposes act sec_1 if b has members the members or their delegates shall elect the board_of directors act sec_2 on liquidation the corporation may distribute its assets as provided in its articles or bylaws act sec_3 in the absence of an express provision a mutual benefit corporation may distribute its assets to its members and a public benefit corporation may transfer its assets for one or more purposes described in sec_501 or to another public benefit corporation id the act defines a public benefit corporation as a corporation that is recognized as exempt under sec_501 or that must distribute all of its assets at liquidation to a 501_c_3_organization act sec_4 the state franchise tax exempts corporations not organized for profit statute sec_1 the state tax exemption is not based upon an organization’s qualification for federal tax exempt status each of b was organized after under the act we understand the articles of each b generally conform to the organizational requirements of sec_501 and the regulations thereunder we also understand the operational activities of b may satisfy the requirements of sec_501 it appears unlikely b would violate the code’s proscriptions against private_inurement or private benefit because the ultimate beneficiary of the activities of b is c a 501_c_3_organization nevertheless we understand none of b have taken any affirmative steps to claim or apply for federal tax-exempt status nor have any of them filed annual information returns on form_990 instead we understand each of b has joined in filing a consolidated federal return on form_1120 with the group further we are not aware of pertinent facts to establish a basis for disregarding the separate corporate existence of a and b for federal tax purposes we therefore conclude b are not exempt from taxation under sec_501 and would not be precluded thereby from qualifying as includible corporations for purposes of sec_1504 issue inurement no part of the net_earnings of an organization exempt under sec_501 may inure to the benefit of certain persons with a private interest in that organization sec_501 as discussed above none of b are exempt under sec_501 therefore b are not subject_to this prohibition of federal_income_tax law however c an organization described in sec_501 which owns and controls a and through a controls b is subject_to the inurement proscription issue affiliated_group sec_1501 allows an affiliated_group to file a consolidated federal_income_tax return in lieu of separate returns guidelines for such returns are contained in the legislative regulations promulgated under sec_1502 definitions of terms used in these sections are contained in sec_1504 sec_1501 of the code provides inter alia that an affiliated_group_of_corporations shall have the privilege of filing a consolidated_income_tax_return sec_1504 defines the term affiliated_group that definition provides that the term includes one or more chains of includible corporations connected through stock ownership by an includible common parent_corporation the common parent must own directly stock possessing at least percent of the voting power of all classes of an includible corporation’s stock and at least of the value of each class of an includible corporation’s stock furthermore stock meeting the above requirements in each of the includible corporations other than the common parent must be owned directly by one or more of the other includible corporations sec_1504 further provides inter alia that the term stock as used therein does not include any stock which is limited and preferred as to dividends and does not participate in corporate growth to any significant extent sec_1_1502-75 provides that if the income of a corporation which was not a member of the group is included in the consolidated_return the consolidated_return will be considered as including only the income of the actual members of the group the issue of whether a properly included b in its consolidated_income_tax_return turns on whether a directly owned within the meaning of sec_1504 at least percent of the voting power and percent of the value of all classes of stock of b the direct ownership requirement of sec_1504 has been interpreted to mean beneficial_ownership 67_tc_793 courts have frequently determined that the beneficial_owner should be treated as the direct owner of a corporation for purposes of filing a consolidated_return the direct ownership required by the statute is not merely possession of the naked legal_title but beneficial_ownership which carries with it dominion over the property 40_bta_1266 acq 1940_1_cb_3 the court in macon premised its decision on the supreme court's statement that taxation is not so much concerned with the refinement of title as it is with actual command over the property taxed 281_us_376 in ascertaining the beneficial_owner of b it is necessary to understand the nature of a’s membership interest generally the beneficial_owner of an entity possesses the right to vote on matters affecting the entity thereby exercising control the right to share in current earnings and accumulated surplus and the right to share in the entity’s net assets on liquidation a’s arguments go to the very heart of the three criteria listed above a contends that it operates manages and controls b it therefore argues it could direct them to distribute their assets in liquidation to another related tax-exempt_entity which could contribute the same assets in turn to a accordingly a contends the official of state would likely allow b to distribute their assets on liquidation directly to a these bold assertions by a are the very issues that must be factually addressed prior to making a determination of who beneficially owns b as a starting point we note that we agree with a that membership in a consolidated_group does not turn on whether an entity issues formal shares of stock rather stock is considered as having the meaning of shares of stock ie the right which the owner has in the management profits and ultimate assets of the corporation revrul_69_591 1969_2_cb_171 the presence or absence of legal_title standing alone will not be determinative the courts and the service have long recognized that substance trumps form in resolving ownership issues see revrul_84_79 1984_1_cb_190 turning to the first requirement of beneficial_ownership ie the right to vote and thereby control the operation and management of b the courts and the service have looked to whether there are any restrictions imposed on the title holder’s ownership rights a repeatedly has asserted that it operates manages and controls b however no facts have been submitted to us that support this statement in order to determine whether a has the requisite control the nature of a’s interest in b must be analyzed in particular it would be helpful to know whether and to what extent c or other entities other than a have control_over the management of b that is who actually controls the appointment of directors and officers influences the decisions of the directors controls dissolution decisions and controls amendments to the corporate charter to the extent the board_of directors may amend the articles pending the approval of a how much control does c as opposed to a actually exert over such amendments does c control a’s right to sell its membership interest the answers to these questions will allow the service to determine whether in fact a controls the management of b to the extent c controls these decisions an argument may be made that c actually is in control of the voting power of b in determining whether a has the required ownership interests in b for purposes of sec_1504 it is also necessary to examine whether a holds sufficient interest in the value of each of b the determination of value flows directly from the second and third tests of beneficial_ownership enumerated above ie the right to share in current earnings and accumulated surplus and the right to share in the entity’s net assets on liquidation to the extent a can show that its rights as the member of b include the right to share in the profits of the entities through dividend distributions and to ultimately share in the profits of the entities on liquidation a’s interests arguably resemble a direct stock ownership accordingly we turn next to the question of whether and to what extent a possesses the right to share in the profit and liquidation proceeds of b the articles set forth a’s profit and liquidations rights under article a no dividend or profit shall ever be declared or paid to any officer or director under article b no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its member directors officers or other private persons except that the corporation may pay reasonable_compensation for services and make payments in furtherance of its charitable purposes finally on dissolution article provides that any remaining net assets of b shall be distributed to c or its successor if such entity qualifies as a sec_501 corporation if not the board_of directors shall distribute the net assets to sec_501 entities selected by a if such assets are not so disposed of then the circuit_court of the county in which the principal office of b is located shall dispose_of the net assets to such organizations that are organized and operated for charitable purposes you interpreted the above articles as a prohibition against any part of the entity’s net_income inuring to the benefit of any member and upon dissolution any assets being distributed to its member instead the assets must be distributed to sec_501 organizations or other charitable organizations accordingly you concluded that since the restrictions prohibit a from sharing in any corporate growth they effectively contradict the stock ownership concepts required by sec_1504 a argues that the same articles support its contention that a holds the right to participate in the profits of b first a argues that as a member it may receive dividend distributions since article a only specifically prohibits the corporation’s officers or directors from receiving such payments while not specifically excluding such distribution to its member a second a recognizes that the first clause of article b states that no part of the net_earnings of the corporation may inure to the benefit of or be distributed to its member directors or officers however a argues that it may receive profit distributions in the form of transfers in furtherance of the charitable purposes of b as the second clause of article b authorizes it reasons that as the wholly owned subsidiary through which c invests in b a would be the appropriate entity to receive any operating surpluses from one entity in order to reallocate them to another not-for-profit use within the c network finally although a acknowledges that article limits its right to directly share in the liquidation proceeds it asserts it actually has the ability to share in such proceeds because it has the authority to direct how the assets are distributed at liquidation and the official of state is likely to approve a direct asset transfer to a given the contradictory interpretations placed on the articles it is clear that understanding the nature and character of a’s profit and liquidation rights involves more than simply reading the articles it also requires an understanding of the provisions of the act governing profit and liquidation distributions of b as well as an understanding of how state actually applies the act any resolution of this case will require as a prerequisite an in-depth analysis of the articles and bylaws of b in conjunction with a literal and practical evaluation of the act however we offer the following observations based on the limited facts available to us in terms of the correct interpretation of the interplay between articles a and b we note that we are likewise confused while a states that the corporation is prohibited from distributing any dividend or profit to any officer or director article b provides that no part of the net_earnings of the corporation shall inure to the benefit of the corporation’s member directors or officers we are uncertain of the distinction being made by these two subsections we recommend that you determine whether there is something peculiar to the act that will explain this distinction however if there is not then we believe the language of b is broad enough to prohibit a from receiving dividends and thus a most likely does not have a profits interest in b in terms of a’s argument that b could make payments to a in furtherance of their charitable purposes pursuant to the second clause of article b we believe this argument actually cuts against the a’s assertion that this provides it with a profits or liquidation interest as a shareholder it is important to recognize that a actually wears two hats in its relationship to b first it is the member of each corporation and second a and b are both part of a larger group of entities that deliver services to a community in establishing that it has a beneficial_ownership interest in b it is incumbent upon a to show that it may receive profit and liquidation proceeds as a result of its membership interest to the extent a has the potential to receive funds under the second clause of article b it is no different from any other entity that furthers the charitable goals of b any funds a receives under this provision are simply not received in a’s ownership capacity accordingly a’s ability to receive funds under this provision of the articles actually detracts from its argument that it is the beneficial_owner of b however we stress that you must research whether there is something unique to the act that would alter our position on this issue finally in light of a’s assertion that the official of state would allow b to make a distribution in contravention of specific sections of the articles and of the act we strongly recommend that you evaluate the act especially with regard to the distribution of liquidation proceeds it would be helpful to know not just the actual wording of the act but also how the act actually is applied to the extent the act precludes profit and liquidation proceeds from being distributed to a and if the act is strictly construed we believe there is a strong argument that a does not possess the requisite indicia of beneficial_ownership in b the fact that a asserts it is entitled to these benefits will not override the specific provisions of the act prohibiting such distributions especially if the act historically has been strictly applied finally we agree with you that 324_f2d_633 8th cir aff’g in part rev’g in part 39_tc_93 stands for the proposition that membership in a nonstock company may be the equivalent of stock if the members possess the right to share in the company’s profits either currently or ultimately on dissolution although the eighth circuit reversed the tax court’s holding that the members were in substance the shareholders of the nonstock company the appellate court based its decision on the factual conclusion that the members did not have the right under specific state law statutes to share in the current or accumulated_profits of the company they did not overturn the standard articulated by the tax_court i e that a member to be considered the equity owner of a company must possess the right to share in the company’s profits we find no merit in a’s assertion that its case is distinguishable from stevens based on the fact that a unlike the individuals in the stevens case is wholly-owned by a tax exempt_organization and would be allowed to receive a distribution of profits from b in furtherance of their charitable purposes the holdings of both the tax_court and the circuit_court were based on the presumption that the member either did or did not possess a profits and liquidation interest in the association as a result of its membership interest as noted above the ability of a to receive money in its capacity to further the charitable purposes of b must be distinguished from a receiving funds in its ownership capacity the ability of a to receive funds in furtherance of the charitable purposes of b simply does not lead to the conclusion that a is the beneficial_owner of such entities to support such a finding a must show that it is entitled to receive the profit and liquidation proceeds in its membership capacity accordingly we are unpersuaded that a’s case is distinguishable from stevens case development hazards and other considerations none if you have any questions regarding this matter please contact don spellmann in ebeo pincite-6070 with respect to issue sec_1 and and alison burns in fs corp pincite-7930 with respect to issue mary e oppenheimer assistant chief_counsel elizabeth purcell technical assistant office of associate chief by counsel employee_benefits and exempt_organizations
